—Order of disposition, Family Court, Bronx County (Richard Ross, J.), entered July 13, 1993, which adjudicated appellant a juvenile delinquent following a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, and placed him with the New York State Division for Youth for a period of 18 months, unanimously reversed, on the law, and the petition dismissed, without costs.
As the presentment agency concedes on constraint of Matter of Rodney J. (83 NY2d 503) and Matter of Wesley M. (83 NY2d 898), because the laboratory reports annexed to the petition do not state that they were signed by the person who analyzed the substance seized from appellant, the petition lacks non-hearsay allegations establishing the identity of such substance, and must therefore be dismissed as insufficient on its face (see also, Matter of Manuel F., 206 AD2d 337). Concur— Sullivan, J. P., Carro, Nardelli, Williams and Tom, JJ.